Brown, C. J.,
concurred as follows :
1. This Court has no jurisdiction to enforce an execution against the homestead which was issued from a judgment to foreclose a mortgage before the adoption of the new Constitution.
2. The homestead is subject to the payment of the purchase-money, whether contracted before or since the Constitution was adopted; and if the judgment for the purchase-money is dormant, but not barred by the Statute of Limitations, the homestead is still bound for its satisfaction, if it is revived within the period allowed by the statute.
3. The execution on the judgment for the purchasemoneyin this case bore date 22d November, 1856, and had no entry upon it by any officer authorized to execute and return the same till the 27th February, 1869. It therefore became dormant on.the 22d day of November, 1863.
4. When a judgment becomes dormant the Statute of Limitations begins to run against it, and if proceedings are not commenced to revive it within three years from that date, it is bai’red.
5. In this case the Statute of Limitations was suspended at the time the judgment became dormant, and it never began to run against the plaintiffs in the judgment, under the various Acts of the Legislature of this State, and the Ordinance of the Convention of 1865, till civil government was fully restored. This was done 21st July, 1868, when the Legislature of Georgia, under the direction of Congress, ratified the amendments made by Congress to the State Constitution, and adopted the 14th Constitutional Amendment.